




EXHIBIT 10.19

 

GENERAL MILLS, INC.

 

STOCK OPTION AND LONG-TERM INCENTIVE PLAN OF 1993

 

- 1 -


--------------------------------------------------------------------------------


GENERAL MILLS, INC.

 

STOCK OPTION AND LONG-TERM INCENTIVE PLAN OF 1993

 

 

1.

PURPOSE OF THE PLAN

 

The purpose of the General Mills, Inc. Stock Option and Long-Term Incentive Plan
of 1993 (the “Plan”) is to attract and retain able employees by rewarding
employees of General Mills, Inc., its subsidiaries and affiliates (defined as
entities in which General Mills, Inc. owns an equity interest of 25% or more)
(collectively, the “Company”) who are responsible for the growth and sound
development of the business of the Company, and to align the interests of all
employees with those of the stockholders of the Company.

 

 

2.

EFFECTIVE DATE, DURATION AND SUMMARY OF PLAN

 

 

A.

Effective Date and Duration

 

This Plan shall become effective as of September 20, 1993, subject to the
approval of the stockholders of the Company at the Annual Meeting on September
20, 1993. Awards may be made under the Plan until October 1, 1998.

 

 

B.

Summary of Option Provisions for Participants

 

The stock option that will be awarded to employees under this Plan gives a right
to an employee to purchase at a future date shares of General Mills, Inc. common
stock at a fixed price. As an employee, you will receive an “option certificate”
in your own name, which will contain the term and other conditions of the option
grant. In general, each certificate will state the number of shares of General
Mills that you can purchase from the Company, the price at which you can
purchase the shares, and the date you can make your purchase. You will not have
any taxable income when you receive the option certificate.

 

The price at which you may buy the General Mills shares will be equal to the
market price of the Company shares on the New York Stock Exchange as of the day
the option was awarded to you. If during the period that you must hold the
option certificate before you can use it, the price of General Mills stock has
risen, you will make a gain on exercising the option certificate equal to the
difference between the price shown on the option certificate and the market
price of General Mills shares on the date you use your option to buy shares
under the terms of the option certificate. This gain is taxable to you.

 

You will never be obligated to buy shares of General Mills if you do not wish to
do so. After the necessary holding period before you can use the certificate,
you can continue to hold the option certificate as an employee for up to ten
years and one month before making the decision whether or not to buy shares of
General Mills. After the full term of ten years and one month, the rights under
the certificate will lapse and cannot then be used by the employee.

 

- 2 -


--------------------------------------------------------------------------------


 

In general, you cannot sell or assign the option certificate to any other
person, and the specific provisions which cover your rights in the option
certificate are covered in the full text of the Plan.

 

 

3.

ADMINISTRATION OF THE PLAN

 

The Plan shall be administered by the Compensation Committee (the “Committee”).
The Committee shall be comprised solely of non-employee, independent members of
the Board of Directors (the “Board”) appointed in accordance with the Company’s
Certificate of Incorporation. Subject to the provisions of Section 14, the
Committee shall have authority to adopt rules and regulations for carrying out
the purpose of the Plan, select the employees to whom Awards will be made
(“Participants”), determine the number of shares to be awarded and the other
terms and conditions of Awards in accordance with the Plan provisions and
interpret, construe and implement the provisions of the Plan; provided that if
at any time Rule 16b-3 or any successor rule (“Rule 16b-3”) under the Securities
Exchange Act of 1934, as amended (the “1934 Act”), so permits, without adversely
affecting the ability of the Plan to comply with the conditions for exemption
from Section 16 of the 1934 Act (or any successor provisions) provided by Rule
16b-3, the Committee may delegate its duties under the Plan in whole or in part,
on such terms and conditions, to the Chief Executive Officer and to other senior
officers of the Company; provided further, that only the Committee may select
and make other decisions as to Awards to Participants who are subject to Section
16 of the 1934 Act and to other executives of the Company. The Committee (or its
permitted delegate) may correct any defect or supply any omission or reconcile
any inconsistency in any agreement relating to any Award under the Plan in the
manner and to the extent it deems necessary. Decisions of the Committee (or its
permitted delegate) shall be final, conclusive and binding upon all parties,
including the Company, stockholders and Participants.

 

 

4.

COMMON STOCK SUBJECT TO THE PLAN

 

The shares of common stock of the Company ($.10 par value) (“Common Stock”) to
be issued upon exercise of a Stock Option, awarded as Restricted Stock, or
issued upon expiration of the restricted period for Restricted Stock Units, may
be made available from the authorized but unissued Common Stock, shares of
Common Stock held in the Company’s treasury, or Common Stock purchased by the
Company on the open market or otherwise. Approval of the Plan by the
stockholders of the Company shall constitute authorization to use such shares
for the Plan.

 

The Committee, in its discretion, may require as a condition to the grant of
Stock Options, Restricted Stock or Restricted Stock Units (collectively,
“Awards”), the deposit of Common Stock owned by the Participant receiving such
grant, and the forfeiture of such Awards, if such deposit is not made or
maintained during the required holding period or the applicable restricted
period. Such shares of deposited Common Stock may not be otherwise sold, pledged
or disposed of during the applicable holding period or restricted period. The
Committee may also determine whether any shares issued upon exercise of a Stock
Option shall be restricted in any manner.

 

- 3 -


--------------------------------------------------------------------------------


 

Subject to the provisions of the next succeeding paragraph, the maximum
aggregate number of shares of Common Stock authorized under the Plan for which
Awards may be granted under the Plan is 8,000,000; provided that if during the
term of the Plan the Company repurchases shares of Common Stock, on the open
market or otherwise and in compliance with the rules and regulations of the
Securities and Exchange Commission, additional Awards may be granted equal to
the number of shares repurchased, subject that no more than 4,000,000 additional
shares of Common Stock shall be authorized for Awards hereunder; and provided
further that the total number of shares of Common Stock that shall be available
for Restricted Stock and Restricted Stock Unit Awards under the Plan shall be
limited to 4% of the total shares authorized for Award hereunder. The number of
shares of Common Stock subject to Stock Options granted under this Plan to any
one Participant shall not exceed 10% of the total number of shares of Common
Stock which may be issued under this Plan. Upon the expiration, forfeiture,
termination or cancellation, in whole or in part, of unexercised Stock Options,
or forfeiture of Restricted Stock or Restricted Stock Units, the shares of
Common Stock subject thereto shall again be available for Awards under the Plan.

 

If a corporate transaction has occurred affecting the Common Stock such that an
adjustment to outstanding awards is required to preserve (or prevent enlargement
of) the benefits or potential benefits intended at the time of grant, then in
such manner as the Committee deems equitable, an appropriate adjustment shall be
made to (i) the number and kind of shares which may be awarded under the Plan;
(ii) the number and kind of shares subject to outstanding awards; (iii) the
number of shares credited to an account; and, if applicable, (iv) the exercise
price of outstanding Options; provided that the number of shares of Common Stock
subject to any Option denominated in Common Stock shall always be a whole
number. For this purpose a corporate transaction includes, but is not limited
to, any dividend or other distribution (whether in the form of cash, Common
Stock, securities of a subsidiary of the Company, other securities or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase or exchange
of Common Stock or other securities of the Company, issuance of warrants or
other rights to purchase Common Stock or other securities of the Company, or
other similar corporate transactions. Notwithstanding anything in this paragraph
to the contrary, an adjustment to an Option under this paragraph shall be made
in a manner that will not result in a new grant of an Option under Code Section
409A.

 

 

5.

ELIGIBLE PERSONS

 

Only persons who are employees of the Company and, except as expressly approved
by the Committee, having three or more years of service, shall be eligible to
receive Awards under the Plan (“Participants”). No Award shall be made to any
member of the Committee or any other non-employee director of the Company.

 

 

- 4 -


--------------------------------------------------------------------------------


6.

PURCHASE PRICE OF STOCK OPTIONS

 

The purchase price for each share of Common Stock issuable under a Stock Option
shall not be less than 100% of the Fair Market Value of the shares of Common
Stock on the date of grant. “Fair Market Value” as used in the Plan shall equal
the closing price of the Common Stock on the New York Stock Exchange on the
applicable date.

 

 

7.

STOCK OPTION TERM AND TYPE

 

The term of any Stock Option as determined by the Committee shall not exceed 10
years and one month from the date of grant and shall expire as of the close of
business on the last day of the designated term, unless terminated earlier under
the provisions of the Plan. Stock Option grants under the Plan shall be
Non-Qualified Stock Options governed by section 83 of the Internal Revenue Code
of 1986, as amended (the “Code”).

 

 

8.

EXERCISE OF STOCK OPTIONS

 

Except as provided in Sections 12 and 13 (Change of Control and Termination of
Employment), each Stock Option may be exercised only after five years of the
Participant’s continued employment with the Company.

 

An optionee exercising a Stock Option shall give notice to the Company of such
exercise and of the number of shares elected to be purchased prior to 4:30 P.M.
CST/CDT on the day of exercise, which must be a business day at the executive
offices of the Company. At the time of purchase, the Participant shall tender
the full purchase price of the shares purchased. Until such payment has been
made and a certificate or certificates for the shares purchased has been issued
in the Participant’s name, the Participant shall possess no stockholder rights
with respect to such shares. Payment of such purchase price shall be made to the
Company, subject to any applicable rule or regulation adopted by the Committee:

 

 

(i)

in cash (including check, draft, money order or wire transfer made payable to
the order of the Company);

 

 

(ii)

through the delivery of shares of Common Stock owned by the Participant; or

 

 

(iii)

by a combination of (i) and (ii) above.

 

For determining the amount of the payment, Common Stock delivered pursuant to
(ii) or (iii) shall have a value equal to the Fair Market Value of the Common
Stock on the date of exercise.

 

 

9.

RESTRICTED STOCK AND RESTRICTED STOCK UNITS

 

With respect to Awards of Restricted Stock and Restricted Stock Units, the
Committee shall:

 

 

(i)

select Participants to whom Awards will be made, provided that Restricted Stock
Units may only be awarded to those employees of the Company who are employed in
a country other than the United States;

 

- 5 -


--------------------------------------------------------------------------------


 

(ii)

determine the number of shares of Restricted Stock or the number of Restricted
Stock Units to be awarded;

 

 

(iii)

determine the length of the restricted period, which shall be no less than three
years;

 

 

(iv)

determine the purchase price, if any, to be paid by the Participant for
Restricted Stock or Restricted Stock Units; and

 

 

(v)

determine any restrictions other than those set forth in this Section 9.

 

Any shares of Restricted Stock granted under the Plan may be evidenced in such
manner as the Committee deems appropriate, including, without limitation,
book-entry registration or issuance of stock certificates, and may be held in
escrow.

 

Subject to the restrictions set forth in this Section 9, each Participant who
receives Restricted Stock shall have all rights as a stockholder with respect to
such shares, including the right to vote the shares and receive dividends and
other distributions.

 

Each Participant who receives Restricted Stock Units shall be eligible to
receive, at the expiration of the applicable restricted period, one share of
Common Stock for each Restricted Stock Unit awarded, and the Company shall issue
to and register in the name of each such Participant a certificate for that
number of shares of Common Stock. Participants who receive Restricted Stock
Units shall have no rights as stockholders with respect to such Restricted Stock
Units until such time as share certificates for Common Stock are issued to the
Participants; provided, however, that quarterly during the applicable restricted
period for all Restricted Stock Units awarded hereunder, the Company shall pay
to each such Participant an amount equal to the sum of all dividends and other
distributions paid by the Company during the prior quarter on that equivalent
number of shares of Common Stock.

 

Subject to the provisions of Section 12, for awards of Restricted Stock or
Restricted Stock Units which have a deposit requirement, a Participant will be
eligible to vest only in those shares of Restricted Stock or Restricted Stock
Units for which personally-owned shares are on deposit with the Company as of
the date the Participant’s employment with the Company terminates.

 

 

10.

NON-TRANSFERABILITY

 

Except as otherwise provided in Section 9, no shares of Restricted Stock and no
Restricted Stock Units shall be sold, exchanged, transferred, pledged, or
otherwise disposed of during the restricted period. No Stock Options granted
under this Plan shall be transferable by a Participant otherwise than (i) by the
Participant’s last will and testament or (ii) by the applicable laws of descent
and distribution, and such Stock Options shall be exercised during the
Participant’s lifetime only by the Participant or his or her guardian or legal
representative. Other than as set forth herein, no Award under the Plan shall be
subject to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt to do so shall be void.

 

- 6 -


--------------------------------------------------------------------------------


11.

WITHHOLDING TAXES

 

It shall be a condition to the obligation of the Company to deliver shares upon
the exercise of a Stock Option, the vesting of Restricted Stock or Restricted
Stock Units and the corresponding issuance of shares of unrestricted Common
Stock, that the Participant pay to the Company cash in an amount equal to all
federal, state, local and foreign withholding taxes required to be collected in
respect thereof.

 

Notwithstanding the foregoing, to the extent permitted by law and pursuant to
such rules as the Committee may adopt, a Participant may authorize the Company
to satisfy any such withholding requirement by directing the Company to withhold
from any shares of Common Stock to be issued, all or a portion of such number of
shares as shall be sufficient to satisfy the withholding obligation, provided
that in the case of the vesting of Restricted Stock or Restricted Stock Units,
the number of shares of Common Stock to be issued equals or exceeds 500.

 

 

12.

CHANGE OF CONTROL

 

Each outstanding Option shall become immediately and fully exercisable for a
period of one (1) year following the date of the following occurrences, each
constituting a “Change of Control”:

 

 

(a)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the 1934 Act), (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the 1934 Act) of
voting securities of the Company where such acquisition causes such Person to
own 20% or more of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”); provided, however, that for
purposes of this subsection (a), the following acquisitions shall not be deemed
to result in a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (iv) any acquisition by any corporation
pursuant to a transaction that complies with clauses (i), (ii) and (iii) of
subsection (c) below; and provided, further, that if any Person’s beneficial
ownership of the Outstanding Voting Securities reaches or exceeds 20% as a
result of a transaction described in clause (i) or (ii) above, and such Person
subsequently acquires beneficial ownership of additional voting securities of
the Company, such subsequent acquisition shall be treated as an acquisition that
causes such Person to own 20% or more of the Outstanding Voting Securities; or

 

- 7 -


--------------------------------------------------------------------------------


 

(b)

Individuals who, as of the date hereof, constitute the Board of Directors (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least of a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

 

(c)

The approval by the shareholders of the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (“Business Combination”) or, if consummation of such
Business Combination is subject, at the time of such approval by stockholders,
to the consent of any government or governmental agency, the obtaining of such
consent (either explicitly or implicitly by consummation); excluding, however,
such a Business Combination pursuant to which (i) all or substantially all of
the individuals and entities who were the beneficial owners of the Outstanding
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 60% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Voting Securities, (ii) no Person (excluding any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

 

- 8 -


--------------------------------------------------------------------------------


 

(d)

approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

After such one (1) year period the normal option exercise provisions of the Plan
shall govern. In the event an Optionee is terminated as an employee of the
Company or a Subsidiary within two (2) years of any of the events specified in
(a), (b), (c) or (d), all outstanding Options at that date of termination shall
become immediately exercisable for a period of six (6) months, subject to the
provisions of Section 7.

 

With respect to Stock Option grants outstanding as of the date of any such
Change of Control which require the deposit of owned Common Stock as a condition
to obtaining rights: (a) said deposit requirement shall be terminated as of the
date of the Change of Control and any such deposited stock shall be promptly
returned to the Participant; and (b) any restrictions on the sale of shares
issued in respect of any such Stock Option shall lapse.

 

In the event of a Change of Control, a Participant shall vest in all shares of
Restricted Stock and Restricted Stock Units, effective as of the date of such
Change of Control, and any deposited shares of Common Stock shall be promptly
returned to the Participant.

 

 

13.

TERMINATION OF EMPLOYMENT

 

 

A.

Resignation or Termination for Cause

 

If the Participant’s employment by the Company is terminated by either

 

 

(i)

the voluntary resignation of the Participant, or

 

 

(ii)

a Company discharge due to Participant’s illegal activities, poor work
performance, misconduct or violation of the Company’s policies or practices,

 

then Participant’s Stock Options shall terminate three months after such
termination (but in no event beyond the original full term of the Stock Options)
and no Stock Options shall become exercisable after such termination, and all
shares of Restricted Stock and Restricted Stock Units which are subject to
restriction on the date of termination shall be forfeited.

 

 

B.

Other Termination

 

If the Participant’s employment by the Company terminates for any reason other
than specified in Sections 12, 13 A, C, D or E, the following rules shall apply:

 

 

(i)

In the event that, at the time of such termination, the sum of the Participant’s
age and service with the Company equals or exceeds 70, the Participant’s
outstanding Stock Options shall continue to become exercisable, and shares of
Restricted Stock and Restricted Stock Units subject to share deposit
requirements shall continue to vest, each according to the schedule established
at the time of grant, unless otherwise provided in the applicable Award
agreement. Shares of Restricted Stock and Restricted Stock Units not subject to
share deposit requirements shall fully vest as of the date of termination. Stock
Options shall remain exercisable for the remaining full term of such Stock
Options.

 

- 9 -


--------------------------------------------------------------------------------


 

(ii)

In the event that, at the time of such termination, the sum of Participant’s age
and service with the Company is less than 70, Participant’s outstanding
unexercisable Stock Options and unvested Restricted Stock and Restricted Stock
Units shall become exercisable or vest, as the case may be, as of the date of
termination, in a pro-rata amount based on the full months of employment
completed during the full vesting period from the date of grant to the date of
termination with such newly-vested Stock Options and Stock Options exercisable
on the date of termination remaining exercisable for the lesser of one year from
the date of termination and the original full term of the Stock Option. All
other Stock Options, shares of Restricted Stock and Restricted Stock Units shall
be forfeited as of the date of termination. Provided, however, that if the
Participant is an executive officer of the Company, the Participant’s
outstanding Stock Options which, as of the date of termination are not yet
exercisable, shall become exercisable effective as of the date of such
termination and, with all outstanding Stock Options already exercisable on the
date of termination, shall remain exercisable for the lesser of one year
following the date of termination and the original full term of the Stock
Option, and all shares of Restricted Stock and Restricted Stock Units shall vest
as of the date of termination.

 

 

C.

Death

 

If a Participant should die while employed by the Company, any Stock Option
previously granted under this Plan may be exercised by the person designated in
such Participant’s last will and testament or, in the absence of such
designation, by the Participant’s estate, to the full extent that such Stock
Option could have been exercised by such Participant immediately prior to death.
Further, with respect to outstanding Stock Option grants which, as of the date
of death, are not yet exercisable, any such option grant shall vest and become
exercisable in a pro-rata amount, based on the full months of employment
completed during the full vesting period of the Stock Option from the date of
grant to the date of death.

 

With respect to Stock Option grants which require the deposit of owned Common
Stock as a condition to obtaining exercise rights, in the event a Participant
should die while employed by the Company, said Stock Options may be exercised as
provided in the first paragraph of this Section 13C, subject to the following
special conditions:

 

- 10 -


--------------------------------------------------------------------------------


 

(i)

any restrictions on the sale of shares issued in respect of any such Stock
Option shall cease; and

 

 

(ii)

any owned Common Stock deposited by the Participant pursuant to said grant shall
be promptly returned to the person designated in such Participant’s last will
and testament or, in the absence of such designation, to the Participant’s
estate, and all requirements regarding deposit by the Participant shall be
terminated.

 

A Participant who dies during any applicable restricted period shall vest in a
proportionate number of shares of Restricted Stock or Restricted Stock Units,
effective as of the date of death. Such proportionate vesting shall be pro-rata,
based on the number of full months of employment completed during the restricted
period prior to the date of death, as a percentage of the applicable restricted
period.

 

 

D.

Retirement

 

The Committee shall determine, at the time of grant, the treatment of the Stock
Option upon the retirement of the Participant. Unless other terms are specified
in the original Stock Option grant, if the termination of employment is due to a
Participant’s retirement on or after age 55, the Participant may exercise a
Stock Option, subject to the original terms and conditions of the Stock Option,
including any Stock Option granted under the Plan prior to such retirement. With
respect to Stock Option grants which require the deposit of owned Common Stock
as a condition to obtaining rights, any restrictions on the sale of shares
issued in respect of any such Stock Option shall lapse at the date of any such
retirement.

 

A Participant who retires on or after the date he or she attains age 65 shall
fully vest in all shares of Restricted Stock or Restricted Stock Units,
effective as of the date of retirement (unless any such award specifically
provides otherwise).

 

A Participant who takes early retirement (after age 55, but prior to age 65)
during any applicable restricted period may elect either of the following
alternatives with respect to Restricted Stock or Restricted Stock Units (unless
any such award specifically provides otherwise):

 

 

(a)

Leave owned shares on deposit with the Company and vest in all shares of
Restricted Stock or Restricted Stock Units, effective as of the earlier of the
date the Participant attains age 65 or the termination date of the applicable
restricted period; or

 

 

(b)

Withdraw owned shares and vest in a proportionate number of shares of Restricted
Stock or Restricted Stock Units, effective as of the date the shares on deposit
are withdrawn. Such proportionate vesting shall be pro-rata, based on the number
of full months of employment completed during the restricted period prior to the
date of early retirement, as a percentage of the applicable restricted period.

 

- 11 -


--------------------------------------------------------------------------------


 

E.

Spin-offs

 

If the termination of employment is due to the cessation, transfer, or spin-off
of a complete line of business of the Company, the Committee, in its sole
discretion, shall determine the treatment of all outstanding Awards under the
Plan.

 

 

14.

AMENDMENTS OF THE PLAN

 

The Plan may be terminated, modified, or amended by the Board of Directors of
the Company. The Committee may from time to time prescribe, amend and rescind
rules and regulations relating to the Plan. Subject to the approval of the Board
of Directors, the Committee may at any time terminate, modify, or suspend the
operation of the Plan, provided that no action shall be taken by the Board of
Directors or the Committee without the approval of the stockholders of the
Company which would:

 

 

(i)

materially increase the number of shares which may be issued under the Plan;

 

 

(ii)

materially increase the benefits accruing to Participants under the Plan; or

 

 

(iii)

materially modify the requirements as to eligibility for participating in the
Plan.

 

The Board of Directors shall have authority to cause the Company to take any
action related to the Plan which may be required to comply with the provisions
of the Securities Act of 1933, as amended, the 1934 Act, and the rules and
regulations prescribed by the Securities and Exchange Commission. Any such
action shall be at the expense of the Company.

 

No termination, modification, suspension, or amendment of the Plan shall alter
or impair the rights of any Participant pursuant to a prior Award without the
consent of the Participant. There is no obligation for uniformity of treatment
of Participants under the Plan.

 

 

15.

FOREIGN JURISDICTIONS

 

The Committee may adopt, amend, and terminate such arrangements, not
inconsistent with the intent of the Plan, as it may deem necessary or desirable
to make available tax or other benefits of the laws of any foreign jurisdiction,
to employees of the Company who are subject to such laws and who receive Awards
under the Plan.

 

 

16.

NOTICE

 

All notices to the Company regarding the Plan shall be in writing, effective as
of actual receipt by the Company, and shall be sent to:

 

General Mills, Inc.

Number One General Mills Boulevard

Minneapolis, Minnesota 55426

Attention: Corporate Compensation

 

 

- 12 -


--------------------------------------------------------------------------------